Exhibit 10.74

RESIGNATION AGREEMENT

This Agreement, dated as of August 26, 2008 (the “Agreement”), by and between
SBA COMMUNICATIONS CORPORATION, a Florida corporation (the “Company”), and
ANTHONY J. MACAIONE (the “Executive”).

WHEREAS, the Company and the Executive are parties to an Amended and Restated
Employment Agreement, dated as of January 1, 2008 (the “Employment Agreement”);
and

WHEREAS, the Executive and the Company desire to settle fully and finally any
and all employment relationship matters between them including, but not limited
to, any issues that might have arisen out of the Executive’s employment with the
Company and termination thereof;

NOW, THEREFORE, in consideration of the covenants and agreements hereinafter set
forth in this Agreement, the parties hereto hereby agree as follows:

1. Separation Date. The Executive shall resign effective as of the close of
business on September 12, 2008 (the “Separation Date”). The Company and the
Executive agree that, effective as of the Separation Date, the Executive shall
cease to be an employee of the Company and will have no offices, positions and
capacities with the Company or any of its subsidiaries, affiliates or
predecessors (collectively, the “Company Group”), and the Executive shall take
such actions as may be requested by the Company to terminate such offices and
positions. The Separation Date shall be considered the date on which the
Executive incurs a “separation from service” for purposes of his Employment
Agreement and Section 409A of the Internal Revenue Code of 1986, as amended, and
the regulations and guidance promulgated thereunder (“Section 409A”).

2. Payments and Benefits. In consideration of the Executive’s obligations under
this Agreement, including under Sections 3 and 4 hereof:

(a) Termination Payments and Benefits. The Company shall pay and provide the
Executive with the payments and benefits (the “Termination Payments and
Benefits”) described in this Section 2(a). The Termination Payments and Benefits
shall consist of the following:

(i) The Company shall pay the Executive a Severance Amount (as defined in
Section 6(c)(i)(1) of the Employment Agreement) equal to $904,684.95 (the
“Severance Amount”); and

(ii) The Executive shall be eligible to continue his coverage under the Company
Group medical, dental and life insurance plans (based on the coverage in effect
for the Executive and his dependents on the Separation Date, but excluding the
Medical Expense Reimbursement Plan (as defined in Section 4(e) of the Employment
Agreement)) from the Separation Date until the earlier of (x) the second
anniversary of the Separation Date or (y) the date on which the Executive
becomes eligible for comparable benefits provided by a third party, subject to
the respective terms of the applicable plan and the timely payment by the
Executive of his portion of the applicable premium in effect from time to time
during the period of continuation. To the extent any reimbursable medical or
dental expenses constitute deferred compensation subject to Section 409A, such
reimbursements will be made not later than December 31 of the calendar year
following the calendar year in which the expenses are incurred. The Executive
agrees to give the Company written notice within ten (10) business days
following the date he becomes eligible for medical coverage with a new employer.

 

1



--------------------------------------------------------------------------------

(iii) The Executive holds 123,375 unvested stock options and 81,862 vested stock
options as of the Separation Date. The Executive’s unvested stock options shall
be cancelled without payment as of the Separation Date pursuant to the terms of
the 2001 Equity Participation Plan. The Executive’s vested stock options shall
remain exercisable until the earlier of (x) the 90th day following the
Separation Date and (y) the expiration date of the term of such stock option, as
set forth in the applicable stock option agreement(s) (the “Expiration Date”).
Any vested stock options that remain unexercised as of the Expiration Date shall
be cancelled without any payment.

(iv) The Executive shall be permitted to keep for his personal use the
Company-provided laptop computer currently in his possession, provided that the
Executive shall return such laptop to the Company on or before the Separation
Date so that all Proprietary Information (as defined in Section 9(d) of the
Employment Agreement) may first be removed.

(b) Accrued Obligations. The Executive shall be paid an amount equal to the
Termination Amount (as defined in Section 6(a) of the Employment Agreement) in a
lump sum on the next regularly scheduled payroll date after the Separation Date.

(c) No Other Benefits. Except as otherwise set forth herein, as of the
Separation Date, the Executive shall not be eligible to participate in any
Company benefit plan or program, including without limitation any incentive,
bonus or similar compensation plan or arrangement. Without limiting the
generality of the preceding sentence, the Executive acknowledges and agrees that
in consideration of the payments and benefits to be provided under this
Agreement, the Executive shall not be entitled to any other severance or similar
benefits under any plan, program, policy or arrangement, whether formal or
informal, written or unwritten, of the Company, or to any other bonus or
incentive payment for the fiscal year ending December 31, 2008 or any other
period.

(d) Payment of Severance Amount. The Severance Amount shall be paid in twenty
four (24) equal monthly installments of $37,695.21 commencing on the first
business day of the calendar month following the calendar month containing the
Separation Date and continuing on the first business day of each calendar month
thereafter until all twenty four (24) installments have been paid; provided,
however, that in order to comply with Section 409A, payment of the first six
(6) monthly installments shall be delayed and paid in a single lump sum on
March 13, 2009. To the extent payment of any installment is delayed as a result
of compliance with Section 409A, the amount of such installment shall be
increased with interest at the short-term applicable federal rate in effect for
September 2008 from the date such installment would otherwise have been paid
through March 12, 2009.

3. Covenants. The Executive shall continue to be subject to the provisions of
Section 9 of the Employment Agreement (the “Covenant Provisions”), and the
Covenant Provisions are hereby incorporated by reference into this Agreement in
their entirety as if they were set forth herein.

4. Release by the Executive.

(a) Release. In consideration of the payments and benefits provided to the
Executive under this Agreement, in connection with his separation and after
consultation with counsel, the Executive, and each of the Executive’s respective
heirs, executors, administrators, representatives, agents, successors and
assigns (collectively, the “Releasors”) hereby irrevocably and unconditionally
release and forever

 

2



--------------------------------------------------------------------------------

discharge each member of the Company Group and each of their respective
officers, employees, directors, shareholders and agents from any and all claims,
actions, causes of action, rights, judgments, obligations, damages, demands,
accountings or liabilities of whatever kind or character (collectively,
“Claims”), including, without limitation, any Claims arising under Title VII of
the Civil Rights Act of 1964, the Rehabilitation Act of 1973, the Americans with
Disabilities Act of 1990, the Civil Rights Act of 1866, the Civil Rights Act of
1991, the Employee Retirement Income Security Act of 1974, the Family Medical
Leave Act of 1993, or any other federal, state, local or foreign law, that the
Releasors may have, or in the future may possess, arising out of the Executive’s
employment relationship with and service as an employee, officer or director of
the Company Group, and the termination of such relationship or service;
provided, however, that the release set forth in this Section 4 shall not apply
to (1) the obligations of the Company under this Agreement or (2) any
indemnification rights the Executive may have in accordance with the Company’s
governance instruments or under any director and officer liability insurance
maintained by the Company with respect to liabilities arising as a result of the
Executive’s service as an officer and employee of the Company (the “Excluded
Claims”). The Releasors further agree that the payments and benefits described
in this Agreement (including the applicable post-resignation obligations of the
Company under the Employment Agreement) shall be in full satisfaction of any and
all Claims for payments or benefits, whether express or implied, that the
Releasors may have against the Company Group arising out of the Executive’s
employment relationship or the Executive’s service as an employee or officer of
the Company Group and the termination thereof other than rights under any and
all the Company benefit plans and programs in accordance with the terms of such
plans or programs.

(b) Specific Release of ADEA Claims. In further consideration of the payments
and benefits provided to the Executive under this Agreement, the Releasors
hereby unconditionally release and forever discharge the Company Group, and each
of their respective officers, employees, directors, shareholders and agents from
any and all Claims that the Releasors may have as of the date the Executive
signs this Agreement arising under the Federal Age Discrimination in Employment
Act of 1967, as amended, and the applicable rules and regulations promulgated
thereunder (“ADEA”). By signing this Agreement, the Executive hereby
acknowledges and confirms the following: (1) the Executive was advised by the
Company in connection with his termination to consult with an attorney of his
choice prior to signing this Agreement and to have such attorney explain to the
Executive the terms of this Agreement, including, without limitation, the terms
relating to the Executive’s release of claims arising under ADEA and, the
Executive has in fact consulted with an attorney; (2) the Executive was given a
period of not fewer than twenty-one (21) days to consider the terms of this
Agreement and to consult with an attorney of his choosing with respect thereto;
(3) the Executive is providing the release and discharge set forth in this
Section 4 only in exchange for consideration in addition to anything of value to
which the Executive is already entitled; and (4) that the Executive knowingly
and voluntarily accepts the terms of this Agreement.

(c) No Assignment. The Executive represents and warrants that he has not
assigned any of the Claims being released under this Section 4.

(d) Claims. The Executives agree that he has not, and shall not, commence or
join any legal action, which term includes, without limitation, any demand for
arbitration proceedings and any complaint to any federal, state or local agency,
court or other tribunal to assert any Claim released by the Executive under this
Section 4 against the Company Group, except for any Excluded Claim. Except as
permitted in the prior sentence, if the Executive commences or joins any legal
action against the Company Group, he agrees to promptly indemnify the Company
for its reasonable costs and attorneys’ fees incurred in defending such action
as well as any monetary judgment obtained by the Executive against the Company
Group in such action. Nothing in this Section 4(d) is intended to reflect any
party’s belief that the Executive’s waiver of claims under ADEA is invalid or
unenforceable under this Agreement, it being the intent of the parties that such
claims are waived.

 

3



--------------------------------------------------------------------------------

(e) Revocation. This Agreement may be revoked by the Executive by a written
instrument within the seven (7) calendar day period commencing on the date the
Executive signs this Agreement (the “Revocation Period”). In the event of any
such revocation by the Executive, all obligations of the parties under this
Agreement shall terminate and be of no further force and effect as of the date
of such revocation. No such revocation by the Executive shall be effective
unless it is in writing and signed by the Executive and received by the Company
prior to the expiration of the Revocation Period.

(f) Conditional Obligation of Company. The Company’s obligations to provide the
Termination Payments and Benefits described in Section 2(a) is expressly
conditioned upon the Executive signing this Agreement and not revoking it during
the Revocation Period such that the Agreement is fully enforceable and
irrevocable on or prior to November 30, 2008. If this Agreement does not become
fully enforceable and irrevocable on or prior to November 30, 2008, the
Company’s obligations under Section 2(a) shall terminate and the Executive shall
not be entitled to the Termination Payments and Benefits.

5. Effective Date of Agreement. This Agreement shall become effective as of the
date first set forth above.

6. Death. In the event of the Executive’s death, any payments due hereunder will
be paid in accordance with the schedule described in Section 2(d) of this
Agreement to the Executive’s beneficiary or beneficiaries; provided, however,
that if the Executive dies after the Separation Date and prior to March 13,
2009, any amount delayed pursuant to Section 2(d) of this Agreement shall be
paid to the Executive’s beneficiary or beneficiaries, together with interest,
within 30 days following the date of the Executive’s death.

7. Assignment and Successors. This Agreement may not be assigned by the
Executive or the Company, except that the Company may assign this Agreement to
any successor in interest to the Company, provided that such assignee assumes
all of the obligations of the Company hereunder. As used in this Agreement, the
“the Company” shall mean the Company as defined above and any successor to its
business and/or assets which by reason hereof assumes and agrees to perform this
Agreement by operation of law, or otherwise.

8. Entire Understanding; Amendments; Definitions. This Agreement contains the
entire understanding of the parties hereto relating to the subject matter herein
contained and supersedes all prior agreements, understandings and writings,
including the Employment Agreement, with the exception of Sections 9, 11, 14,
and 15 of the Employment Agreement, which are hereby incorporated by reference
into this Agreement in their entirety as if they were set forth herein. This
Agreement can be amended only by a writing signed by both parties hereto.

9. Waivers. Waiver by either the Executive or by the Company of any breach or
default by the other party of any of the terms of this Agreement shall not
operate as a waiver of any other breach or default, whether similar to or
different from the breach or default waived. No waiver of any provision of this
Agreement shall be implied from any course of dealing between the parties hereto
or from any failure by either party hereto to assert its or his rights hereunder
on any occasion or series of occasions.

10. Deductions and Withholdings. All amounts payable under this Agreement shall
be paid less deductions and income and payroll tax withholdings as may be
required under applicable law and any benefits and perquisites provided to the
Executive under this Agreement shall be taxable to the Executive as may be
required under applicable law.

 

4



--------------------------------------------------------------------------------

11. Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall be deemed to be an original but all of which together shall
constitute one and the same instrument.

12. Headings. The descriptive headings contained in this Agreement are included
for convenience of reference only and shall not affect in any way the meaning or
interpretation of this Agreement. Unless otherwise expressly provided for in
this Agreement, the word “including” or any variation thereof means “including,
without limitation” and shall not be construed to limit any general statement
that it follows to the specific or similar items or matters immediately
following it.

13. Florida Law. This Agreement and all matters or issues collateral thereto
shall be subject to the laws of the State of Florida applicable to contracts to
be performed entirely within such state.

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first above written.

 

SBA COMMUNICATIONS CORPORATION

By:

 

/s/ Jeffrey A. Stoops

Name:

  Jeffrey A. Stoops

Title

  President and Chief Executive Officer

By:

 

/s/ Anthony J. Macaione

  Anthony J. Macaione

 

5